Wright, J.,
concurring in paragraphs one and two of the syllabus and in the judgment. I concur in the result announced in the lead opinion but entertain reservations as to certain aspects thereof. The General Assembly has no authority to modify the jurisdiction of this court or the courts of appeals. See Sections 2 and 3, Article IV of the Ohio Constitution. However, Section 4(B), Article IV of the Ohio Constitution states in pertinent part that:
“The courts of common pleas * * * shall have such original jurisdiction over all justiciable matters and such powers of review * * * as may be provided by law.”
It is clear to me that the courts of common pleas possess only that jurisdiction explicitly conferred on them by the Ohio General Assembly. This is settled law beyond doubt. See, e.g., State, ex rel. Miller, v. Keefe (1958), 168 Ohio St. 234, 6 O.O. 2d 18, 152 N.E. 2d 113; Seventh Urban, Inc. v. University Circle Property Development, Inc. (1981), 67 Ohio St. 2d 19, 21 O.O. 3d 12, 423 N.E. 2d 1070.
The repeal of the Ferguson Act (former R.C. Chapter 4117) and the enactment of the Public Employees’ Collective Bargaining Act (current R.C. Chapter 4117) obviously limit the jurisdiction of this state’s courts of common pleas over most labor disputes between public entities and their employees.
With the stated purpose of resolving labor disputes in the public sector, the General Assembly vested the authority to administer the Act upon the State Employment Relations Board. I presume that SERB, like a variety of other administrative agencies, has the expertise to fulfill its statutory mandate. I simply do not perceive the alleged violation of the separation of powers doctrine noted by the court of appeals, and I concur with Justice Douglas’ analysis of this problem.
I would observe that the common pleas courts have not been relegated to an adjunct of SERB by the Act. In point of fact, the trial courts are not required to perform any act at the behest of SERB. They have the power to issue restraining orders and grant injunctive relief with respect to public employees other than those identified in R.C. 4117.15, i.e., public employees who may continue to be proscribed from taking strike action. The Act does limit such orders to very restrictive time frames. R.C. 4117.16. However, I would stress that it was the General Assembly, not SERB, that placed these limitations on the courts of common pleas. This, the General Assembly has the right to do.
To the extent that the lead opinion *64suggests that those employees enumerated and described in R.C. 4117.15 have the right to strike and are not subject to the equitable jurisdiction of the courts of common pleas, I disagree with same. Likewise, I cannot accept the suggestion implicit in the lead opinion that every aspect of the Act will pass constitutional muster under the aegis of Section 34, Article II of the Ohio Constitution.3
I agree with Justice Douglas that the legislative treatment of this matter is little different from the General Assembly’s broad grants of power to the Industrial Commission in times past and more recently when it adopted R.C. 4123.519, which restricts appeals from some Industrial Commission orders. See, also, R.C. 4121.80, which restricts the jurisdiction of the common pleas courts with respect to intentional torts occurring in the workplace.
The briefing materials filed by several of the parties and amici curiae indulge in all manner of discourse pro and con with respect to the wisdom of the Act. I would note that it is not the function of the courts to decide constitutional cases on the basis of its members’ personal views. This court must give the laws enacted by our elected representatives every intendment of constitutionality. State v. Dorso (1983), 4 Ohio St. 3d 60, 61, 4 OBR 150, 151, 446 N.E. 2d 449, 450; State, ex rel. Taft, v. Campanella (1977), 50 Ohio St. 2d 242, 246, 4 O.O. 3d 423, 425, 364 N.E. 2d 21, 24. If, as pointed out by Justice Douglas, the Act has enjoyed success in this area, so much the better. However, I agree that the popularity of a piece of legislation is not a proper criterion for constitutional consideration. In this case, we have correctly deferred to the collective wisdom of the General Assembly.
Locher, J., concurs in the foregoing opinion.

 See 17 Ohio Jurisprudence 3d (1980) 29, Constitutional Law, Section 506.